Citation Nr: 1441307	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-08 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating prior to March 6, 2012, and a rating higher than 20 percent since, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to August 1978.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral (i.e., right and left ear) hearing loss and assigned an initial noncompensable (i.e, 0 percent) rating for this disability, retroactively effective from February 6, 2008, the date of receipt of the claim.  He appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of the award when the disability may have been more severe than at others).

In support of his claim, he and his wife testified at a videoconference hearing in August 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the Veteran's claims file, so is of record.

The Board remanded the claim in December 2011 to have the Veteran undergo another VA audiological examination reassessing the severity of his hearing loss.  That examination was on March 6, 2012, and based on the results of it the Appeals Management Center (AMC) issued a decision in March 2012 granting a higher 20 percent rating for the bilateral hearing loss as of the date of that examination.  The Veteran since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the granting of a higher rating during the pendency of an appeal does not abrogate the appeal unless the Veteran expressly indicates he is satisfied or content with the new rating or receives the highest possible rating).  So this claim now concerns whether he was entitled to an initial compensable rating prior to March 6, 2012, and whether he has been entitled to a rating higher than 20 percent since.


FINDINGS OF FACT

1.  Prior to March 6, 2012, the Veteran's bilateral hearing loss was manifested by a puretone average threshold no higher than 53.75 decibels in the right ear and 56.25 decibels in the left ear, and speech discrimination scores no lower than 88 percent in the right ear and 82percent in the left ear.

2.  Since March 6, 2012, his bilateral hearing loss has been manifested by a puretone threshold average no higher than 64 decibels in the right ear and 65 decibels in the left ear, and speech discrimination scores no lower than 72 percent in the right ear and 68 percent in the left ear.


CONCLUSIONS OF LAW

1.  Prior to March 6, 2012, the criteria were not met for a compensable rating for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  Since March 6, 2012, the criteria have not been met for a rating greater than 20 percent for this service-connected disability.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).


A February 2008 letter provided all notice required by the VCAA, including in terms of explaining how VA determines the degree of disability, i.e., rating for a disability determined to be service connected.  The Veteran was also in response given adequate time to submit information and evidence before initial adjudication of this claim in July 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Moreover, because this appeal stems from a granted service-connection claim, the issue of whether there was adequate VCAA notice is ultimately moot, as the purpose of such notice was fulfilled with the granting of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA does not have to provide additional VCAA notice concerning this "downstream" disability rating element of the claim because the initial intended purpose of the notice was served inasmuch as the claim as it arose in its initial context was granted, so substantiated.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran was provided this required SOC, citing the statutes and regulations governing the rating of his disability and containing discussion of the reasons or bases for not assigning a higher initial rating for this disability.  He also since has received a supplemental SOC (SSOC) following the granting of a higher rating for this disability.  He therefore has received all required notice concerning this downstream initial-rating claim.

And as concerning the duty to assist him with this claim, the Veteran's service treatment records (STRs) and post-service VA treatment records have been associated with the claims file for consideration.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wanted to submit or have VA obtain.  

As well, VA examinations were performed in June 2008 and more recently in March 2012, on remand, which included consideration of his medical history and set forth findings enabling the Board to make a fully informed decision on this claim, including a description of functional impairment caused by his hearing loss disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013); see also Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (holding that VA audiological examinations must include a description of functional impairment to be adequate for rating purposes).  There is no evidence indicating there has been a material change in the severity of his hearing loss since that last examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted.

Moreover, during the December 2011 videoconference hearing, the Veteran had opportunity to provide testimony in support of this claim, with the help of his representative.  There is no indication that outstanding evidence exists that might provide additional support for the claim.  Thus, given the development undertaken by VA, including the provision of two VA examinations, one of which was ordered after and as a partial result of the testimony provided during the hearing, and in light of the VA treatment records in the file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

In light of all that has occurred, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and there is no prejudicial error concerning VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II. 
Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim for service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (i.e., noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz ).  See 38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.


VA regulation also includes two provisions for evaluating exceptional patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a) (2013), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests therefore may not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).

Prior to March 6, 2012 the criteria for an initial compensable rating are not satisfied.  A June 2008 VA audiological evaluation shows a puretone threshold average of 53.75 decibels (dB) in the right ear and 56.25 dB in the left ear.  Speech recognition scores using the Maryland CNC word list were 88 percent in the right ear and 82 percent in the left ear.


The Veteran also submitted the results of a later May 2011 hearing evaluation; however, as noted in the Board's December 2011 remand, the report is inadequate for rating purposes, as it does not include a controlled speech discrimination test pursuant to regulatory specifications for evaluation of hearing impairment under 38 C.F.R. § 4.85(a).

To determine the appropriate rating for the Veteran's hearing loss prior to March 6, 2012, therefore, the results of his June 2008 VA audiological evaluation are applied to Table VI.  See 38 C.F.R. § 4.85.  With regards to the right ear, the point where a puretone threshold average of 50 to 57 intersects with a speech discrimination score in the range of 84 to 90 yields a numeric designation of II.  With regards to the left ear, the point where a puretone threshold average of 50 to 57 dB intersects with a speech discrimination score in the range of 76 to 82 yields a numeric designation of IV.  The point where IV and II intersect on Table VII yields a rating of 0 percent under DC 6100.  See 38 C.F.R. § 4.86.

Because the June 2008 audiogram does not show puretone thresholds exceeding 55 dBs at each of the relevant frequencies in either ear, subsection 4.86(a) does not apply.  Moreover, neither of the Veteran's ears had puretone thresholds of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz; therefore, subsection 4.86(b) does not apply, either.

A higher rating of 20 percent was assigned as of March 6, 2012, based on the results of the more recent VA audiological examination performed on that date.  This additional examination report reflects an audiogram showing puretone thresholds of 64 dB for the right ear and 65 dB for the left ear.  A speech discrimination test resulted in scores of 72 percent for the right ear and 68 percent for the left ear.  Applying these values to Table VI yields numeric designations of V for both the right and left ears.  See 38 C.F.R. § 4.85.  The point where V and V intersect on Table VII yields a rating of 20 percent under the applicable DC.  See 38 C.F.R. § 4.86.


Because the March 2012 audiogram shows puretone thresholds exceeding 55 degrees at each of the relevant frequencies in the left ear, subsection 4.86(a) applies.  Applying the puretone threshold averages for the left ear from these audiograms to Table VIa yields a numeric designation of V, which corresponds to a puretone average in the range of 63 to 69 dB.  Because this is the same numeric designation as derived from Table VI, it does not afford a basis for a higher rating.

The Veteran's right ear hearing loss was not productive of puretone averages of 55 dB or greater at all relevant frequencies (i.e., 1000 to 4000 Hertz ) and thus 38 C.F.R. § 4.86(a) does not apply to the right ear.  Moreover, subsection 4.86(b) does not apply, either, as the audiogram does not show puretone thresholds of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.

The Board additionally has considered the functional impairment caused by the Veteran's hearing loss disability.  In this regard, during the June 2008 VA examination, he reported his wife had to repeat herself often so he understood what she said, and he reported difficulty hearing in church.  During his March 2012 VA examination, he reported having to wear hearing aids at all times.

The challenges associated with his hearing loss that he has described are contemplated by the rating criteria, which are meant to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The functional impairment he described does not establish entitlement to higher ratings absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a greater level of compensation.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.

As well, the Board has considered his contention that his hearing loss is more disabling than contemplated by ratings assigned.  However, the competent evidence of record, including his lay statements, does not show that the legal criteria for higher ratings have been met, for the reasons and bases discussed above.

There is no evidence showing his hearing loss has satisfied the criteria for a compensable rating at any point prior to March 6, 2012, or the criteria for a rating greater than 20 percent at any point since, for the reasons and bases discussed.  Thus, further staging is not warranted for the period under review.  See Fenderson, 12 Vet. App. at 126.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to compensable rating prior to March 6, 2012, and greater than 20 percent since, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Extra-schedular Consideration

The evaluation of the Veteran's hearing loss equally does not warrant referral for extra-schedular consideration.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are mere averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


Here, though, a comparison of the Veteran's hearing loss and associated functional impairment and the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The symptoms and functional impairment described above, including difficulty hearing in church, having to ask his wife to repeat herself, and wearing hearing aids, are contemplated by 38 C.F.R. § 4.85, DC 6100, and § 4.86.  Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing, they are necessarily designed with a view towards compensating functional impairment.  See 64 Fed. Reg. 25209 (May 11, 1999).  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Moreover, as stated in 38 C.F.R. § 4.21 (2013), "[c]oordination of rating with impairment of function will . . . be expected in all instances."  Thus, although a particular DC may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment - as is the case with hearing loss disabilities - the purpose of the ratings themselves is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regards to how they affect earning capacity.  The Veteran's difficulty hearing and communicating is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  The mere fact that they do not mention such symptoms or functional impairment cannot be a basis in and of itself for extra-schedular referral.  Indeed, as noted in Thun, 22 Vet. App. at 114, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Moreover, no VA examiner or treating clinician has indicated the Veteran's hearing loss is otherwise unusual or exceptional.

The second Thun factor also is not satisfied, as there is no evidence the Veteran's symptoms and functional impairment described above, including having to wear hearing aids at all times, is tantamount to marked interference with employment (i.e., having to take time off from work) or resulted in frequent periods of hospitalization.

In summary, there are no symptoms or functional impairment associated with the Veteran's hearing loss left uncompensated or unaccounted for by the assignment of the schedular ratings.  See Thun, 22 Vet. App. at 115.  Moreover, there are no "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19.  Therefore referral for extra-schedular consideration is unwarranted.  See id.


ORDER

An initial compensable rating prior to March 6, 2012, and greater than 20 percent since, for the bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


